United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-668
Issued: October 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant, through his representative, filed a timely appeal from the
December 1, 2009 merit decision of the Office of Workers’ Compensation Programs, which
affirmed the termination of his compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation.
FACTUAL HISTORY
On July 25, 2007 appellant, then a 53-year-old modified mail clerk, sustained an injury in
the performance of duty when a hamper full of mail fell and hit his left arm and shoulder. The
Office accepted his claim for left shoulder sprain/strain and a cervical strain.1 Appellant
received compensation for wage-loss and medical benefits. He returned to work six hours a day
on November 19, 2007 and received compensation for partial disability.
1

OWCP File No. xxxxxx656 (sub).

A conflict arose between Dr. E. Gregory Fisher, an orthopedic surgeon and Office
referral physician, and Dr. Rajbir S. Minhas, an internist and pain management consultant.
Dr. Fisher was of the opinion that appellant’s cervical strain had healed with no active residuals
but that his left shoulder sprain/strain was still active with objective findings. He found that
appellant could return to work eight hours a day with restrictions. Dr. Glenn A. Reinhart, the
attending orthopedic surgeon, agreed with Dr. Fisher’s findings regarding the left shoulder and
restrictions and had “no other additional comments to add.” Dr. Minhas, his consultant, was of
the opinion that appellant continued to suffer from a cervical sprain. He also diagnosed sprain of
the arm and shoulder and limited appellant to six hours’ work with restrictions.
To resolve the conflict on the issue of cervical strain and disability for work, the Office
referred appellant, together with the case record and a statement of accepted facts, to
Dr. Malcolm A. Meyn, Jr., a Board-certified orthopedic surgeon. On October 7, 2008 Dr. Meyn
related appellant’s history and reviewed the medical evidence, including the reports of
Drs. Fisher, Reinhart and Minhas. Appellant reported continued pain in the posterior aspect of
his left shoulder. He had tenderness at the acromioclavicular joint and motion of the left
shoulder was markedly restricted. Examination of the cervical spine, however, was normal.
Dr. Meyn found that the accepted cervical strain and left shoulder strain were resolved with no
current objective findings to support continuing residuals. In a supplemental report, he added
that appellant was able to work permanently as a modified mail clerk for eight hours a day.
On March 23, 2009 the Office terminated compensation for medical and wage-loss
benefits effective the following day. It found that the weight of the medical evidence established
that appellant no longer demonstrated residuals or required medical treatment for the accepted
conditions of left shoulder strain and cervical strain.
In a decision dated December 1, 2009, an Office hearing representative affirmed the
termination of appellant’s compensation. The hearing representative found that Dr. Meyn’s
opinion represented the weight of the medical evidence and established that appellant no longer
had any residuals from his work-related injuries.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of his duty.2 Once the Office accepts a
claim, it has the burden of proof to justify termination or modification of compensation benefits.3
After it has determined that an employee has disability causally related to her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.4
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
2

5 U.S.C. § 8102(a).

3

Harold S. McGough, 36 ECAB 332 (1984).

4

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

2

make an examination.5 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.6
ANALYSIS
The Office accepted that appellant sustained a left shoulder sprain/strain and a cervical
strain in the course of his federal employment. It therefore carries the burden of proof to justify
the termination of compensation for those accepted medical conditions.
A conflict arose between Dr. Fisher, the second opinion orthopedist, and Dr. Minhas, the
attending physician’s pain management consultant, on whether appellant continued to suffer
from cervical strain and how many hours he could work with restrictions. The Office therefore
properly referred appellant to Dr. Meyn, an orthopedic surgeon, for an impartial medical
evaluation under section 8123(a) of the Act.
The Office provided Dr. Meyn with appellant’s case record and a statement of accepted
facts so he could base his opinion on a proper factual and medical history. Dr. Meyn’s
conclusion that appellant no longer suffered residuals of the accepted cervical strain is supported
by the apparent lack of current complaints and by findings on physical examination, which were
normal. The Board finds that Dr. Meyn’s opinion on the accepted cervical strain is sound and
rational and is entitled to special weight in resolving the conflict. The Board therefore finds that
the Office has met its burden of proof to justify the termination of compensation for the accepted
cervical strain. The Board will affirm the Office’s December 1, 2009 decision on the issue of
cervical strain.
Dr. Meyn does not hold the status of impartial medical specialist on the issue of the
accepted left shoulder sprain/strain. There was no disagreement on this issue between Dr. Fisher
and Dr. Reinhart or between Dr. Fisher and Dr. Minhas. All three were of the opinion that the
accepted left shoulder sprain/strain was still active. So on this issue, Dr. Meyn is considered a
second-opinion physician whose opinion may be probative but will not carry special weight.
Dr. Meyn concluded that appellant’s left shoulder strain was resolved with no current
objective findings to support continuing residuals. His opinion is not well reasoned. Appellant
continued to complain of pain in the posterior aspect of his left shoulder. He had tenderness at
the acromioclavicular joint and motion of the left shoulder was markedly restricted. Without
some discussion or explanation for these complaints and findings, it is not clear how they are
consistent with Dr. Meyn’s conclusion. Because Dr. Meyn’s opinion lacks sufficient rationale
on this issue, the Board finds that it has diminished probative value and does not justify the
Office’s termination of compensation for the accepted left shoulder sprain/strain. The Board will
therefore reverse the Office’s December 1, 2009 decision on the issue of left shoulder
sprain/strain.

5

5 U.S.C. § 8123(a).

6

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

Because Dr. Meyn’s opinion does not establish that appellant has recovered from his
accepted left shoulder sprain/strain without residuals, there remains an unresolved issue of
disability causally related to that accepted injury. Because Dr. Meyn’s opinion did not resolve
the issue, the Board finds that the Office has not met its burden to justify the termination of
appellant’s compensation for partial wage loss. The Board will therefore reverse the Office’s
December 1, 2009 decision on the issue of disability for work.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation for the
accepted cervical strain. The Board also finds, however, that the Office improperly terminated
his medical and wage-loss compensation for the accepted left shoulder sprain/strain.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part.
Issued: October 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

